Citation Nr: 9917018	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right leg, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service form January 1968 to October 
1970.  

In written statements and in testimony given at the hearing 
before the undersigned in February 1999, the veteran and his 
wife asserted that his shell fragment wound was currently 
manifested by swelling and numbness of the right lower 
extremity.  The veteran referred to treatment at the VA 
Medical Center in Dallas, Texas.  He testified that he had 
been seen at that facility earlier in February 1999.  He 
stated that he had another visit scheduled for May 1999.  He 
testified that he went to VA "all the time" for treatment and 
evaluation of his wound residuals of the right lower 
extremity.  The claims folder reveals that there are no 
medical records in the claims folder subsequent to 1995.  

By rating decision dated in April 1998, 38 C.F.R. § 4.73, 
Code 5312, was cited as the pertinent code in arriving at the 
10 percent disability evaluation for the fragment wound scars 
of the right lower extremity.  

The rating criteria for muscle injuries were changed 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30,235-30,240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73, 
Diagnostic Codes 5301-5329 (1998); 38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates to medical 
terminology, advances and medical science, and to clarify 
ambiguous criteria.  The comments also clarified that these 
were not intended to have substantive changes.  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that if a claim 
for increase was pending at the time of the change, VA is 
required to consider both the old and the new criteria.  
Fischer v. West, 11 Vet. App. 121, 123 (1998).  The revised 
criteria were cited by the RO in its statement of the case 
issued the veteran in April 1998.  However, the old rating 
criteria were not provided to the veteran.  It could result 
in prejudice to the veteran if the Board were to consider the 
old criteria in the first instance.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The veteran has not been afforded a recent examination that 
addresses the criteria contained in the old or new versions 
of 38 C.F.R. § 4.56 (1996, 1998).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The U. S. Court of 
Appeals for Veterans Claims has held when the Board believes 
that medical evidence of record is insufficient, it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to ensure 
that the appellant receives his procedural due process 
rights, the Board finds that the claim is REMANDED for the 
following:  

1.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
an increased rating for residuals of a 
shell fragment wound of the right lower 
extremity.  He should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his wound residuals of 
the right lower extremity since 1995.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records, particularly all records from 
the Dallas, Texas VAMC.  

The veteran should also be invited to 
submit any records, including employment 
records, showing that his disability has 
caused marked interference with 
employment. 
2.  The RO should arrange for an 
appropriate examination to determine the 
nature and extent of severity of the 
residuals of the shell fragment wound of 
the right lower extremity.  Any further 
indicated special studies should be 
conducted.  The examiner should review 
the claims file, prior to completion of 
the examination.  The examiner should 
also comment on the apparent track of the 
shell fragment, the location and 
symptomatology of any associated scars, 
any loss of muscle fascia or tonus, the 
presence or absence of atrophy, and any 
impairment of function.  The examiner 
should provide the complete rationale for 
any opinion expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should then readjudicate the claim 
for an increased evaluation for residuals 
of a shell fragment wound to the right 
lower extremity, to include muscle 
damage, if any.  

Thereafter, if the benefit sought is not granted to the 
veteran's satisfaction, he and his representative should be 
issued a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



